—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated December 17,1996, which denied the petition.
Ordered that the order is affirmed, with costs.
In a prior decision and order of this Court, we directed the parties to proceed to arbitration of the respondent’s uninsured motorist claim (see, Matter of Firemen’s Fund Ins. Co. v Hopkins, 209 AD2d 518, affd 88 NY2d 836). That decision and order was res judicata as to any claims which were raised or could have been raised in that proceeding (see, e.g., Finkelstein v Ilan, 239 AD2d 545). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.